Case 1:19-cv-21551-CMA Document 227-1 Entered on FLSD Docket 05/18/2020 Page 1 of 7


                                    EUROPEAN COMMISSION
                                    Competition DG


                                    Director General


                                                                 Brussels, 18/05/2020
                                                                 COMP/G3/ChRD/lko * D/2020/062195

                                                                 Honourable Cecilia M. ALTONAGA
                                                                 United States District Judge
                                                                 United States District Court
                                                                 Southern District of Florida
                                                                 Wilkie D. Ferguson, Jr. United States
                                                                 Courthouse, 400 North Miami Avenue,
                                                                 Room 12-2,
                                                                 Miami, Florida 33128
                                                                 USA


                                                                 Via email:
                                                                 altonaga@flsd.uscourts.gov




      Subject:          In Farm-raised salmon and salmon products antitrust litigation
                        Case No. 19-21551-CIV-ALTONAGA/Goodman

                        European Commission Case AT.40606 Farmed Atlantic Salmon



      Dear Judge Altonaga,


      1. Concerning the above-mentioned antitrust litigation before the United States District
         Court Southern District of Florida (the “Court”) and the European Commission case
         AT.40606 Farmed Atlantic Salmon, I refer to the letter of Mr Cecilio Madero
         Villarejo of 29 April 2020 which, I understand, was meanwhile submitted by the
         Defendants to you. The four Defendants in the antitrust litigation before you are at
         the same time parties investigated under European Union (“EU”) competition rules
         by the European Commission (the "Commission") in its on-going proceedings in case
         AT.40606 Farmed Atlantic Salmon.


      2. Prior to Mr Madero’s letter of 29 April 2020, the Defendants had informed the
         Commission, through its services at the Directorate-General Competition in charge of
         applying EU competition law (“DG Competition”), of an order issued by you on 6
         April 2020 (the “Order”) in the context of the Farm-raised salmon and salmon
         products antitrust litigation. Point 5 of the Order stipulates that “Records already

      Commission européenne, DG COMP GREFFE ANTITRUST, B-1049 Bruxelles, Belgique
      Europese Commissie, DG COMP GREFFE ANTITRUST, B-1049 Brussel, België

      Tel: (32-2) 299 11 11, Fax: (32-2) 295 01 28, e-mail: COMP-GREFFE-ANTITRUST@ec.europa.eu.
Case 1:19-cv-21551-CMA Document 227-1 Entered on FLSD Docket 05/18/2020 Page 2 of 7


         produced by Defendants to the Department of Justice and other foreign and domestic
         government entities will be produced to Plaintiffs upon request.” Based on this
         Order, the Plaintiffs had on 9 April 2020 requested from the Defendants to produce
         “All documents produced by you to any government or government agency outside of
         the United States, including but not limited to representatives of the European
         Commission and the European Union, in connection with any investigation relating
         to alleged anticompetitive or antitrust activities or conduct in the salmon market”
         (the “Production Request”) within 30 days after service of this request. Moreover,
         we understand from the Plaintiffs’ Production Request of 9 April 2020 and in
         particular point 17 of its Instructions that the Production Request is continuing in
         nature and requires the Defendants to provide to the Plaintiffs supplemental responses
         if, in the time between its original response and the time set for trial, the Defendants
         would produce further documents to the Commission.


      3. Subject to the meaning of the term ‘documents produced to the European
         Commission’, the material and temporal scope of the Production Request appears to
         include (i) all documents of the Defendants which the Commission would have
         possibly copied during its antitrust inspections at the Defendants, and (ii) all
         documents the Defendants would have already submitted, or would possibly in future
         submit, to the Commission. This would include the Defendants’ possible replies to
         Commission requests for information, as well as possible leniency statements and
         possible settlement submissions (hereinafter referred to altogether as the “Requested
         Documents”).


      4. In accordance with point 14 of Mr Madero’s letter of 29 April 2020, the Defendants
         have continued to keep DG Competition informed about developments in the
         antitrust litigation before your Court. I understand that the Defendants on 7 May
         2020 filed with you a motion for reconsideration, requesting a stay in the discovery
         order with regard to the documents produced by them to the Commission. As an
         alternative, the Defendants on 7 May 2020 also requested a protective order which
         would preclude production of the documents produced by them to the Commission at
         this stage of the proceedings in the interests of international comity. I also
         understand that the Plaintiffs reacted on the same day by filing a motion to compel
         production of the Requested Documents which was turned into a response to the
         Defendants’ motion for reconsideration, that thereafter the Defendants had time until
         Friday 15 May 2020 to file a reply to the Plaintiffs’ response and that the Plaintiffs
         now have time until Wednesday 20 May 2020 to file a sur-reply.


      5. In light of the above, it seems that your final decision is imminent as to whether and,
         if so, to what extent to order discovery of the documents produced by the Defendants
         to the Commission or to issue a protective order such as for example to allow
         disclosure only to a confidentiality ring of external counsels. This is why at this point
         in time, I would like to take up the opportunity, in my capacity as Director General
         and head of DG Competition of the European Commission, to further underline and
         formalise the statement of concerns of DG Competition regarding the disclosure of
         the Requested Documents in the proceedings before you. At the same time, I would
         like to offer my availability to answer any questions you might have or to give any
         further explanations you might need with regard to the following statement of our
         concerns.

                                                      2
Case 1:19-cv-21551-CMA Document 227-1 Entered on FLSD Docket 05/18/2020 Page 3 of 7


      6. The following paragraphs describe the relevant EU law framework as set out in the
         EU Directive on Antitrust Damages Actions 1 and other legal texts, which informs the
         position of DG Competition on the Order and the Production Request.


      7. The concerns set out below are based on the relevant EU law framework, as it applies
         to disclosure in damages actions before the national courts of the EU Member States
         (“EU national courts”). We would respectfully request that these principles and
         limitations should be accorded recognition by non-EU courts in the light of the
         principle of international comity. These concerns have been successfully invoked by
         the Commission, by reference to principles of international comity, in a number of
         interventions 2 before courts in the United States or in connection with proceedings
         before US courts.


      8. Of particular relevance for the case at hand are those rules and principles laid down in
         the EU Directive on Antitrust Damages Actions which are applicable when parties
         ask EU national courts to order the disclosure of evidence included in the file of a
         competition authority (i.e. a competition authority of an EU Member State or the
         European Commission as European competition authority). Those rules and
         principles aim at striking the appropriate balance between the interest of antitrust
         damages claimants to obtain the disclosure of evidence relevant to their claim and the
         interest of the competition authority in protecting the effectiveness of its law
         enforcement procedures in particular where an enforcement procedure is still on-
         going. In the present case, the Commission’s procedure in case AT.40606 Farmed
         Atlantic Salmon, in which the Defendants are being investigated under EU
         competition rules, is still on-going.


      9. According to Article 6.5.(a) of the EU Directive on Antitrust Damages Actions, in
         case information included in a competition authority’s file was prepared by a natural
         or legal person specifically for the proceedings of a competition authority, EU
         national courts may order the disclosure of this evidence only after a competition
         authority, by adopting a decision or otherwise, has closed its proceedings. This rule
         is also reflected in Article 16a.3 of Regulation (EC) 773/2004, which was introduced 3
         to align the rules on the proceedings of the Commission with the rules of the EU


      1
          Directive 2014/104/EU of the European Parliament and of the Council of 26 November 2014 on certain
            rules governing action for damages under national law for infringements of the competition law
            provisions of the Member States and of the European Union, OJ L 349, 5.12.2014, p. 1-19 (the "EU
            Directive on Antitrust Damages Actions").
      2
          Most recently, the Commission’s services have intervened in re Jeffrey Laydon v. Mizuho Bank, Ltd.;
           Case No. 12-CV-3419 (S.D.N.Y. 2014). See also Commission's interventions in (i) re Air Cargo
           Shipping Services Antitrust Litigation, M.D.L. No. 1775 (E.D.N.Y), (ii) re TFT-LCD (Flat Panel)
           Antitrust Litigation, No. M: 07-1827 (N.D. Cal. 2011), Special Master’s Order Denying Motion of
           Direct Purchaser Plaintiffs to Compel Hitachi to Produce Foreign Regulatory Documents, No. M:07-
           cv-01827-si (April 26, 2011) (iii) Re Vitamins Antitrust Litigation, Mise. No. 99-197, Docket No.
           3079 (D.D.C. May 20, 2002) or (iv) Re: Methionine Antitrust Litigation, No. C-99-3491, MDL no.
           1311 (N.D. Cal. June 17, 2002).
      3
          Commission Regulation (EU) 2015/1348 of 3 August 2015 amending Regulation (EC) No 773/2004
            relating to the conduct of proceedings by the Commission pursuant to Articles 81 and 82 of the EC
            Treaty, OJ L 208, 5.8.2015, p. 3–6.

                                                             3
Case 1:19-cv-21551-CMA Document 227-1 Entered on FLSD Docket 05/18/2020 Page 4 of 7


             Directive on Antitrust Damages Actions, restricting the use of information by parties
             to the Commission proceedings. Applied to the present case, in which the
             Commission’s proceedings are still on-going, the provisions of EU law would e.g.
             prevent disclosure of the replies the Defendants, in relation to possible Commission
             requests for information, would have already submitted and would in future submit to
             the Commission as long as the Commission has not, by adopting a decision or
             otherwise, closed its proceedings. This understanding of Article 6.5.(a) is also
             confirmed by recital 25 of the EU Directive on Antitrust Damages Actions with
             specific reference to replies to competition authorities’ requests for information. The
             rationale behind this rule is that early disclosure of documents specifically created for
             the purposes of the Commission's proceedings would unduly interfere with the on-
             going Commission proceedings. Disclosure of the investigated parties’ replies to
             Commission requests for information would also contribute to revealing the
             Commission’s investigative strategy by indicating which questions the Commission
             asked to the investigated parties and which documents it requested from them.


      10. According to Article 6.6. of the EU Directive on Antitrust Damages Actions, for the
          purpose of actions for damages, EU courts cannot at any time order a party or a third
          party to disclose leniency statements 4 or settlement submissions 5. Indeed, the
          Commission considers that the disclosure of leniency statements and settlement
          submissions is liable to have detrimental effects on the effectiveness of the
          enforcement of the EU competition rules by the Commission by deterring
          undertakings from cooperating with the Commission. Leniency programs and
          settlement procedures are considered to be of utmost importance for the work of the
          Commission in detecting and sanctioning cartel infringements. 6


      11. Apart from leniency statements, settlement submissions and other documents
          specifically created for the purposes of a competition authority’s proceedings, another
          category under EU law are pre-existing documents, which exist independently from
          competition authorities’ proceedings and which are contemporaneous to the
          behaviour a competition authority is investigating. The category of pre-existing
          documents includes documents copies of which a competition authority, such as the
          Commission, obtained through inspections it conducted at the investigated parties.


      12. Under EU law, pre-existing documents are not, as such, protected from disclosure.
          Nevertheless, proportionality criteria that apply to any orders and requests for the

      4
           Article 2(16) of the EU Directive on Antitrust Damages Actions defines ‘leniency statement’ as “an
            oral or written presentation voluntarily provided by, or on behalf of, an undertaking or a natural
            person to a competition authority or a record thereof, describing the knowledge of that undertaking or
            natural person of a cartel and describing its role therein, which presentation was drawn up
            specifically for submission to the competition authority with a view to obtaining immunity or a
            reduction of fines under a leniency programme, not including pre-existing information”.
      5
          Article 2(18) of the EU Directive on Antitrust Damages Actions defines ‘settlement submission’ as “a
            voluntary presentation by, or on behalf of, an undertaking to a competition authority describing the
            undertaking's acknowledgement of, or its renunciation to dispute, its participation in an infringement
            of competition law and its responsibility for that infringement of competition law, which was drawn up
            specifically to enable the competition authority to apply a simplified or expedited procedure”.
      6
          See also recital 26 of the EU Directive on Antitrust Damages Actions.

                                                                4
Case 1:19-cv-21551-CMA Document 227-1 Entered on FLSD Docket 05/18/2020 Page 5 of 7


             disclosure of any type of documents remain applicable in their regard, and, in
             particular, to orders and requests concerning documents included in the file of a
             competition authority. In this context, we note that the Plaintiffs’ Production Request
             is framed in very broad terms, as it simply seeks disclosure of “All documents
             produced by you to any government or government agency outside of the United
             States, including but not limited to representatives of the European Commission and
             the European Union, in connection with any investigation relating to alleged
             anticompetitive or antitrust activities or conduct in the salmon market”. In this
             respect, I would draw your attention to Article 6.4.(a) of the Directive on Antitrust
             Damages Actions and its recital 23. Article 6.4.(a) requires an EU national court,
             which is seized of a damages action, when assessing the proportionality of an order to
             disclose information, to consider “whether the request has been formulated
             specifically with regard to the nature, subject matter or contents of documents
             submitted to a competition authority or held in the file thereof, rather than by a non-
             specific application concerning documents submitted to a competition authority”. In
             this context, recital 23 explains that “The requirement of proportionality should be
             carefully assessed when disclosure risks unravelling the investigation strategy of a
             competition authority by revealing which documents are part of the file or risks
             having a negative effect on the way in which undertakings cooperate with the
             competition authorities. … Disclosure requests should therefore not be deemed to be
             proportionate where they refer to the generic disclosure of documents in the file of a
             competition authority relating to a certain case, or the generic disclosure of
             documents submitted by a party in the context of a particular case. Such wide
             disclosure requests would not be compatible with the requesting party's duty to
             specify the items of evidence or the categories of evidence as precisely and narrowly
             as possible.”


      13. With regard to its investigation in case AT.40606 Farmed Atlantic Salmon, the
          Commission considers that the very broad scope of the Production Request risks
          unravelling the Commission’s investigation strategy by revealing which documents
          are part of its file and also risks having a negative effect on the way in which the
          Defendants cooperate with the Commission in that case. This is a matter of serious
          concern, particularly because the Commission’s investigation is still on-going.


      14. In conclusion, as a matter of international comity, DG Competition has serious
          concerns regarding the disclosure of the Requested Documents in the proceedings
          before the Court, in so far as, and subject to the meaning of ‘documents produced to
          the European Commission’ 7, the Production Request:


             •   does not exclude leniency statements and settlement submissions; and


             •   relates to other documents that the Defendants would already have specifically
                 created, or would in future specifically create, for the proceedings of the
                 Commission in case AT.40606 Farmed Atlantic Salmon before these proceedings
                 are closed; and



      7
          See point 3. above.

                                                         5
Case 1:19-cv-21551-CMA Document 227-1 Entered on FLSD Docket 05/18/2020 Page 6 of 7


         •   is generically and unspecifically formulated by reference to all pre-existing
             documents copies of which the Commission would already have obtained from
             the Defendants, or would in future obtain from the Defendants, in its proceedings
             in case AT.40606 Farmed Atlantic Salmon.


      15. Finally, as a matter of international comity, I do not think that our above-described
          concerns could be accommodated by a protective order allowing disclosure to a
          confidentiality ring of external counsels only. This would mean that documents
          already produced by the Defendants to the Commission and in future to be produced
          by them to the Commission would still be disclosed (in this case to the Plaintiffs’
          external counsels) in the ongoing antitrust litigation before the Court. In fact, as
          above described, our concerns about the disclosure of the Requested Documents
          relate to the effectiveness of the Commission’s competition law enforcement powers
          and exist independently from the confidential or non-confidential content of these
          documents.       A confidentiality ring would therefore not accommodate the
          Commission’s concerns that


         •   leniency statements and settlement submissions shall never be disclosed (see
             above point 10);


         •   documents that the Defendants would already have specifically created, or would
             in future specifically create, for the proceedings of the Commission in case
             AT.40606 Farmed Atlantic Salmon shall not be disclosed before these
             proceedings are closed (see above point 9);


         •   disclosure by a generic and unspecific reference to all pre-existing documents,
             copies of which the Commission would already have obtained from the
             Defendants, or would in future obtain from the Defendants, in its proceedings in
             case AT.40606 Farmed Atlantic Salmon, would not be proportionate and risk
             unravelling the Commission’s investigation strategy by revealing which
             documents are part of its file (see above point 12).


         Such disclosure to a confidentiality ring of external counsels only would also be
         liable to have a negative effect on the Defendants’ willingness to cooperate with the
         Commission in case AT.40606 Farmed Atlantic Salmon and would thus also from
         this perspective again be a matter of serious concern for the effectiveness of the
         Commission’s competition law enforcement powers, particularly because the
         Commission’s investigation is still on-going.


      16. As mentioned, together with my services at DG Competition, I am available to
          answer any questions you might have or to give any further explanations you might
          need with regard to the above statement of our concerns. In particular, if you
          considered taking steps which might affect the Commission`s interests as antitrust
          enforcement authority and its concerns about the investigation in case AT.40606
          Farmed Atlantic Salmon as above described, I would appreciate if you informed DG
          Competition beforehand.


                                                    6
Case 1:19-cv-21551-CMA Document 227-1 Entered on FLSD Docket 05/18/2020 Page 7 of 7


      17. Please note that this letter is not a formal Decision of the Commission, but represents
          the views of DG Competition, which is in charge of pursuing the Commission’s
          antitrust investigations. This letter should not be construed as being in support of any
          particular party in the pending antitrust litigation before your Court. Its sole purpose
          is to safeguard the interests of the Commission as an antitrust enforcement authority.


      18. For the avoidance of doubt, please note that I am not requesting to keep this letter
          under seal. Moreover, in accordance with what we understand to be the normal
          practice in civil litigation procedures before courts in the United States, we will also
          send a copy of this letter to the external counsels of the Plaintiffs and the Defendants
          for their information only.




                                                                      Yours sincerely,


                                                                          (e-signed)


                                                                    Olivier GUERSENT
                                                                      Director General
                                                                      DG Competition




                                                      7
